PER CURIAM:
Dwayne Morrison appeals the district court’s order granting Defendant’s summary judgment motion on his retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000).* We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Morrison v. Nicholson, No. 4:07-cv-00003-RAJ-JEB (E.D. Va. filed July 11, 2008; entered July 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although Morrison’s complaint also asserted that he was unlawfully terminated because of his race, Morrison withdrew this discrimination claim during the course of proceedings before the district court,